Name: COMMISSION REGULATION (EEC) No 1410/93 of 8 June 1993 re-establishing the levying of customs duties on products falling within CN codes ex 9101 and ex 9102, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  tariff policy;  mechanical engineering
 Date Published: nan

 No L 139/8 Official Journal of the European Communities 10 . 6. 93 COMMISSION REGULATION (EEC) No 1410/93 of 8 June 1993 re-establishing the levying of customs duties on products falling within CN codes ex 9101 and ex 9102, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the countries and territories concerned may at any time be re-established ; Whereas, in the case of products falling within CN codes ex 9101 and ex 9102, originating in China, the indivi ­ dual ceiling was fixed at ECU 1 1 576 000 ; whereas on 29 March 1993, imports of these products into the Community originating in China reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1993 by Regulation (EEC) No 3917/92 (2), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION : Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded for 1993 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Article 1 As from 13 June 1993, the levying of customs duties, suspended for 1993 pursuant to Council Regulation (EEC) No 3831 /90, shall be reintroduced on imports into the Community of the following products, originating in China : Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of Order No CN code Description 10.1160 ex 9101 11 00 Wrist-watches, pocket-watches and other watches, including stop ex 9101 12 00 watches, with case of precious metal or of metal clad with precious metal : ex 9101 19 00  Wrist-watches, battery or accumulator powered, whether or not ex 9101 91 00 incorporating a stop-watch facility   Quartz watches  Other   Battery or accumulator powered    Quartz watches ex 910211 00 Wrist-watches, pocket-watches and other watches, including stop ex 9102 12 00 watches, other than those of heading No 9101 ex 910291 00  ^"st"watches&gt; battery or accumulator powered, whether or not incorporating a stop-watch facility   Quartz watches  Other   Battery or accumulator powered    Quartz watches (') OJ No L 370, 31 . 12. 1990, p. 1 . (J) OJ No L 396, 31 . 12. 1992, p. 1 . 10. 6. 93 Official Journal of the European Communities No L 139/9 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 1993. For the Commission Christiane SCRIVENER Member of the Commission